        Case 18-01538-JKS            Doc 2      Filed 10/29/18       Entered 10/29/18 11:06:41             Desc Main
                            UNITED STATES   BANKRUPTCY
                                     Document Page 1 of 7 COURT
                                 DISTRICT OF NEW JERSEY
In the matter of:
Franciscus Maria Dartee
                                                   Debtor
Franciscus Maria Dartee, By: Franciscus Maria Dartee,
Beneficiary
                                                   Plaintiff(s)
                                                                             Case No.         ______________________
                                                                                                    18-26407
v.
The Bank of New York Mellon Corporation dba The Bank of New
York Mellon f/k/a The Bank of New York as successor in interest              Adversary No.    ______________________
                                                                                                     18-1538
to JP Morgan Chase Bank, NA

                                                   Defendant(s)              Judge:              John K. Sherwood
                                                                                              ______________________


                          SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                 IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except
that the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.
                                 UNITED STATES BANKRUPTCY COURT
             Address of Clerk    50 WALNUT STREET, 3RD FLOOR
                                 NEWARK, NEW JERSEY 07102


At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
                                       Franciscus Maria Dartee, By: Franciscus Maria Dartee, Beneficiary
             Name and Address of
                                       c/o 12 Moonshadow Court
             Plaintiff’s Attorney
                                       Kinnelon, NJ 07405

                                       PRO SE
If you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place.

             Address      CLERK                                   Courtroom:    3D
                          UNITED STATES BANKRUPTCY
                          COURT
                          50 WALNUT STREET, 3RD FLOOR             Date and Time:
                          NEWARK, NEW JERSEY 07102
                                                                            1/29/19 @ 2:00 p.m.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT
   TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE
              TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                                    Jeanne A. Naughton, Clerk

Date: ___________________________________
      10/29/18                                                      By: ______________________________________
                                                                        /s/ Susan Zive
                                                                        Deputy Clerk

                                                                                                              rev.1/4/17

Pursuant to D.N.J. LBR 9019-2, Mediation: Procedures, there is a presumption of mediation in all adversary
proceedings. For more information regarding the mediation program, see the related Local Rules and forms
on the Court’s web site njb.uscourts.gov/mediation.
     Case 18-01538-JKS            Doc 2  Filed 10/29/18 Entered 10/29/18 11:06:41                     Desc Main
                                   UNITEDDocument      Page 2 of 7COURT
                                          STATES BANKRUPTCY
                                           DISTRICT OF NEW JERSEY


        Case No.:        18-26407
                         ___________________                                  18-1538-JKS
                                                                    Adv. No.: _________________


The pre-trial conference in this matter has been scheduled for:

        Date:            1/29/19
                         ____________________                             2:00 p.m.
                                                                    Time: ____________________
        Courtroom:                3D
                         ____________________
        Address:         50 Walnut Street, 3rd Floor
                         ___________________________________________________________
                         Newark, New Jersey 07102
                         ___________________________________________________________



       PLAINTIFF SHALL SERVE ALL PARTIES WITH A COPY OF THESE INSTRUCTIONS,
      THE PROPOSED JOINT ORDER SCHEDULING PRETRIAL PROCEEDINGS AND TRIAL AND
            MEDIATION ORDER WHEN SERVING THE SUMMONS AND COMPLAINT.



         All parties are directed to exchange initial discovery under Fed. R. Civ. Proc. 26(a) within 14 days of the
date the answer is filed.


                               There is a presumption of mediation in all
                                         Adversary Proceedings

       MEDIATION ORDER - The parties must submit, at least three (3) days prior to the pretrial conference, a
proposed Mediation Order, in the attached form.

         JOINT ORDER SCHEDULING PRETRIAL PROCEEDINGS AND TRIAL - The parties must
submit, at least 3 days prior to the pretrial conference, a Joint Proposed Scheduling Order in the attached form,
establishing a discovery and pretrial motion schedule, and an estimated length of trial. The court will fix a trial date.


                       Attendance at the pretrial conference is REQUIRED
                       if the parties fail to submit both of the above orders.

        Under D.N.J. LBR 9019-2 (a)(3), a party seeking to be excused from mediation, or a determination from the
court that mediation should not proceed, or otherwise raise an objection to mediation, may file a motion. The
motion shall be filed with the Clerk of the Bankruptcy Court, and shall be served on all parties to the adversary
proceeding. The motion shall be considered at the pretrial conference.


                  THE PLAINTIFF’S FAILURE TO TIMELY FILE A REQUEST TO
              ENTER DEFAULT, IF AN ANSWER HAS NOT BEEN FILED, MAY RESULT
          IN DISMISSAL FOR LACK OF PROSECUTION AT THE PRE TRIAL CONFERENCE.



                                                                                                                rev.8/1/15
     Case 18-01538-JKS             Doc 2        Filed 10/29/18 Entered 10/29/18 11:06:41    Desc Main
                                                Document      Page 3 of 7


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)




                                                               Case No.:        ____________________

                                                               Chapter:         ____________________


                                                               Adv. Pro. No.:   ____________________
In Re:
                                                               Judge:           ____________________




                                 Plaintiff(s)
v.



                                Defendant(s)


                                        MEDIATION ORDER

              The relief set forth on the following page is ORDERED.
Case 18-01538-JKS           Doc 2      Filed 10/29/18 Entered 10/29/18 11:06:41                     Desc Main
                                       Document      Page 4 of 7


It having been determined that mediation may produce a mutually agreeable resolution of all or some of
the issues between the parties, and the parties having

        ☐ agreed on the selection of a mediator [add the name and address of the mediator below],

        ☐ been unable to agree on the selection of a mediator, ask the court to appoint one [court will
        add the name and address of a mediator],

it is ORDERED, that

the parties will make a good faith attempt to settle this action through mediation and will attend,
personally or through a representative with authority to negotiate and settle the disputes, all sessions
scheduled by the mediator;
_________________________________________ is appointed to serve as mediator in this matter.
The mediator’s address is ______________________________________________________________.

It is further ORDERED, that

D.N.J. LBR 9019-1 and 9019-2, as well as the following terms and guidelines will govern the mediation
process between the parties:

1. Plaintiff must immediately serve the designated mediator with a copy of the Mediation Order.

2. Promptly after receiving the Mediation Order, the mediator must determine whether there is a basis
for disqualification or whether the mediator is unable to serve for any other reason.

3. Upon entry of this Order, the parties must promptly contact the mediator to schedule the organizational
telephone conference required by D.N.J. LBR 9019-2(d).

4. The scheduling and location of all mediation sessions will be determined by the mediator;
however, the mediation must commence not later than 60 days after the entry of this order, unless
extended by further court order.

5. The parties will compensate the mediator at the rate of $____________________. Each party is
responsible for one-half of the mediator’s fee. The fee is due not later than 30 days after presentation of
the mediator’s invoice. Either the mediator or a party to the mediation may bring a motion to enforce the
parties’ payment obligations under this Order.

6. The mediator has the right to terminate this mediation at any time, for any reason, by providing
written notice to counsel for all parties.

7. Not later than 7 days after the conclusion of the mediation, the mediator must file Local Form,
Mediation Report.




                                                                                                       rev.8/1/16


                                                       2
         Case 18-01538-JKS            Doc 2       Filed 10/29/18 Entered 10/29/18 11:06:41        Desc Main
    UNITED STATES BANKRUPTCY COURT
                                 Document                       Page 5 of 7
    DISTRICT OF NEW JERSEY
 
    Caption in Compliance with D.N.J. LBR 9004-1(b)
 
 
      
 
 
 
 
 
 
 
 
 
 
 
    In Re:
 
 
 
 
                                                                 Case No.:                                _
_ 
                                                                 Hearing Date:
 
                                                                 Adv. No.:
 
                                       Plaintiff(s)              Judge:
    v.
 
 
 
 
 
                                       Defendant(s)
 
 
                                             JOINT ORDER SCHEDULING
                                         PRETRIAL PROCEEDINGS AND TRIAL
 
         The relief set forth on the following pages, numbered two (2) and three (3) is hereby ORDERED.
Case 18-01538-JKS                 Doc 2       Filed 10/29/18 Entered 10/29/18 11:06:41                 Desc Main
                                              Document      Page 6 of 7

          A pretrial conference, having been scheduled pursuant to Fed.R.Civ.P. 16(b) and (e), made
applicable to these proceedings by Fed.R.Bankr.P. 7016, it is

          ORDERED that

          1. All fact discovery is to be completed by ____________________________ [enter a date more
than 90 days from the date of the pretrial conference].   Any motions to compel discovery are to be made so that
the Court can rule and the discovery can be obtained before that date. Late filed discovery motions will
not constitute cause for an adjournment of the scheduled trial date. To the extent any party seeks to
introduce expert testimony, an amended joint scheduling order must be filed no later than 30 days after
the above date, providing for the delivery of expert reports and completion of expert discovery.

          2. The parties to this Order consent to the Bankruptcy Court’s adjudication and entry of final
judgment on all claims and defenses raised in this proceeding, unless specifically contested in pleadings
which comply with Fed. R. Bankr. P. 7008 and Fed. R. Bankr. P. 7012. To the extent any party does not
so consent, that party must file a motion within 30 days of the entry of this Order seeking a
determination as to whether this Court may adjudicate to final judgment any or all claims and defenses.
The failure to timely file such a motion shall be deemed consent to the Bankruptcy Court’s adjudication
and entry of final judgment on all claims and defenses raised in this proceeding.

          3. Any party seeking to amend pleadings or add additional parties, must do so by filing a motion
no later than 30 days after the close of fact discovery.

          4. All other motions must be filed no later than 30 days after the completion of all discovery.
Late filed motions will not constitute cause for an adjournment of the trial date.

          5. Each party must pre-mark the exhibits which may be used at trial.

          6. 14 days before trial each party must:

                    (a) serve a copy of the pre-marked exhibits on each opposing party and provide one
bound copy of the exhibits to the Court in Chambers (not to be docketed by the Clerk); and

                    (b) file, and serve on each opposing party a list of witnesses.

          7. All exhibits will be admitted into evidence and witnesses permitted to testify at trial, unless a
written objection has been filed 7 days before the trial date. Only parties identified on the witness list
will be permitted to give testimony.




                                                          2
    Case 18-01538-JKS             Doc 2     Filed 10/29/18 Entered 10/29/18 11:06:41                Desc Main
                                            Document      Page 7 of 7



               8. Any party intending to introduce deposition testimony at trial must serve on each opposing
    party and file copies of the transcript pages with excerpts highlighted.

               9. Within 14 days from the conclusion of the trial, unless such time is extended by the Court,
    each party must file, and serve on each opposing party, separately numbered proposed findings of fact
    and conclusions of law with supporting legal citations.

               10. Trial will begin on                             at                         or as soon as the
    matter may be heard, at:


               UNITED STATES BANKRUPTCY COURT ADDRESS:

                              ______________________________________________ 

                              ______________________________________________ 

                              ______________________________________________ 

 

               Courtroom no: _________________

            
 
 
PARTIES MUST BE PREPARED TO PROCEED TO TRIAL ON THE SCHEDULED
DATE. ADJOURNMENTS WILL BE GRANTED ONLY FOR COMPELLING
REASONS BEYOND THE CONTROL OF THE PARTIES. UNDER D.N.J. LBR 5071-
1, PARTIES REQUESTING AN ADJOURNMENT MUST SUBMIT LOCAL FORM,
ADJOURNMENT REQUEST, VIA CHAMBERS EMAIL NOT LATER THAN 3 DAYS
BEFORE THE TRIAL DATE.
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                                                       rev.4/10/17




                                                   3 
